                    UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

In re:
                                             Case No. 17-17361-aih
RICHARD M. OSBORNE,
                                             Chapter 11
                    Debtor.
                                             Judge Arthur I. Harris


                          NOTICE OF HEARING ON
                 FIRST NATIONAL BANK OF PENNSYLVANIA’S
                 MOTION TO APPOINT A CHAPTER 11 TRUSTEE

       Please take notice that First National Bank of Pennsylvania, successor-by-merger
to Park View Federal Savings Bank has filed its Motion to Appoint a Chapter 11 Trustee
[dkt # 308] (the “Motion”) requesting the appointment of a trustee pursuant to §
1104(a) of Title 11 of the United States Code.

      A hearing on the Motion is scheduled for January 8, 2019 at 11:00 a.m. prevailing
E.T. before the Honorable Arthur I. Harris, at the U.S. Bankruptcy Court for the
Northern District of Ohio, Howard M. Metzenbaum U.S. Courthouse, 201 Superior
Avenue, Cleveland, OH 44114-1235.

       Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult one.)

       Pursuant to Local Rule 9013-1(b), if you do not want the Court to grant the relief
sought in the motion, or if you want the Court to consider your view on the motion, then
on or before January 2, 2019 (the “Deadline”), you or your attorney must:

       File with the Court a written request for a hearing and a written response setting
forth the specific grounds explaining your position at:

         United States Bankruptcy Court
         Northern District of Ohio
         Howard M. Metzenbaum U.S. Courthouse
         201 Superior Avenue
         Cleveland, OH 44114-1235

      OR your attorney must file a response using the Court’s ECF system. If you mail
your request to the Court for filing, you must mail it early enough so the Court will
receive it on or before the Deadline.




17-17361-aih    Doc 309   FILED 12/11/18     ENTERED 12/11/18 16:34:43       Page 1 of 3
       You must also send a copy of your response either by 1) the Court’s ECF system or
by 2) ordinary U.S. Mail to:

                              Matthew H. Matheney, Esq.
                               Gregory P. Amend, Esq.
                                Nathaniel R. Sinn, Esq.
                       Buckingham, Doolittle & Burroughs, LLC
                             1375 E. 9th Street, Suite 1700
                                Cleveland, Ohio 44114
                  Attorneys for First National Bank of Pennsylvania

       Pursuant to Local Rule 9013-1(d), if you or your attorney do not take these steps,
the Court may decide that you do not oppose the relief sought in the motion and may
enter an order granting that relief without further hearing or notice.

Dated: December 11, 2018                 Respectfully submitted,

                                                 /s/ Nathaniel R. Sinn
                                                 Matthew H. Matheney (0069974)
                                                 Gregory P. Amend (0081247)
                                                 Nathaniel R. Sinn (0088467)
                                                 Buckingham, Doolittle & Burroughs,
                                                 LLC
                                                 1375 E. 9th Street, Suite 1700
                                                 Cleveland, Ohio 44114
                                                 Telephone: (216) 621-5300
                                                 Facsimile: (216) 621-5440
                                                 Email:        mmatheney@bdblaw.com
                                                               gamend@bdblaw.com
                                                               nsinn@bdblaw.com

                                                 COUNSEL FOR FIRST NATIONAL
                                                 BANK OF PENNSYLVANIA




                                           2


17-17361-aih   Doc 309    FILED 12/11/18       ENTERED 12/11/18 16:34:43     Page 2 of 3
                             CERTIFICATE OF SERVICE

       The undersigned certifies that on December 11, 2018, a true and correct copy of
the foregoing was served via the Court’s electronic case filing system on the following
who are listed on the Court’s Electronic Mail Notice List:

         Gregory P. Amend: gamend@bdblaw.com
         Alison Archer: alison.archer@ohioattorneygeneral.gov
         Adam S. Baker: abakerlaw@sbcglobal.net
         Austin B. Barnes III: abarnes@sandu-law.com
         Robert D. Barr: rbarr@koehler.law
         David T. Brady: dbrady@sandu-law.com
         LeAnn E. Covey: lcovey@clunkhoose.com
         Gregory M. Dennin: greg@gmdlplaw.com
         Richard W. DiBella: rdibella@dgmblaw.com
         Glenn Forbes: bankruptcy@geflaw.net
         Stephen R. Franks: amps@manleydeas.com
         Stephen John Futterer: sjfutterer@sbcglobal.net
         Stephen D. Hobt: shobt@aol.com
         Melody Dugic Gazda: mgazda@hendersoncovington.com
         Dennis J. Kaselak: dkaselak@peteribold.com
         Christopher J. Klym: bk@hhkwlaw.com
         Matthew H. Matheney: mmatheney@bdblaw.com
         Shannon M. McCormick: bankruptcy@kamancus.com
         Kelly Neal: kelly.neal@bipc.com
         David M. Nuemann: dnuemann@meyersroman.com
         Timothy P. Palmer: timothy.palmer@bipc.com
         Kirk W. Roessler: kroessler@walterhav.com
         John J. Rutter: jrutter@ralaw.com
         Frederic P. Schwieg: fschwieg@schwieglaw.com
         Michael J. Sikora, III: msikora@sikoralaw.com
         Andrew M. Tomko: atomko@sandhu-law.com
         Jeffrey C. Toole: toole@buckleyking.com
         Michael S. Tucker: mtucker@ulmer.com
         Maria D. Giannirakis: maria.d.giannirakis@usdoj.gov
         Scott R. Belhorn: Scott.R.Belhorn@usdoj.gov

And by regular U.S. mail, postage prepaid:

Richard M. Osborne
7265 Markell Road
Waite Hill, Ohio 44094

                                                   /s/ Nathaniel R. Sinn
                                                   Nathaniel R. Sinn (0088467)

                                             3


17-17361-aih   Doc 309    FILED 12/11/18         ENTERED 12/11/18 16:34:43       Page 3 of 3
